DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0346628 A1) in view of Leiserson et al. (US 2016/0171252 A1).
Regarding claim 1, Lee teaches an integrated circuit, e.g. an integrated circuit/System On a Chip (SoC) (Fig. 1, el. 100; Fig. 9, el. 100b),…, comprising: 
a cryptographic circuit, e.g. on-the-fly encryptor (Fig. 1, el. 120; Fig. 9, el. 120b), configured to perform cryptographic operations in a block cipher advanced encryption standard (AES) mode without feedback, e.g. the encryptor encrypts data using an encryption algorithm (Para. 48), wherein the algorithm may be an AES electronic code book (ECB) mode or a counter (CTR) mode (Para. 49); and 
a controller, e.g. a CPU (Fig. 1, el. 110; Fig. 9, el. 110b), having control signals as outputs to the cryptographic circuit, the control signals causing the cryptographic circuit to perform the cryptographic operations…, e.g. the encryptor encrypts data transmitted from the CPU (Para. 48).
Lee does not clearly teach the integrated circuit having block cipher side-channel attack mitigation; and the control signals causing the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks.
Leiserson teaches an integrated circuit, e.g. a cryptographic processor (Fig. 1, el. 110), wherein the processor may be included on a single die or on a system on a chip (SoC) (Para. 22), having block cipher side-channel attack mitigation, e.g. providing resistance to side-channel analysis techniques (Para. 15), wherein the cryptographic engine may use AES block cipher processing (Para. 18), comprising: 
a cryptographic circuit, i.e. a cryptographic engine (Fig. 1, el. 111), configured to perform cryptographic operations in a block cipher advanced encryption standard (AES) mode…, e.g. the cryptographic engine performs cryptographic processing using an AES block cipher (Para. 18); and 
a controller, e.g. a block selector (Fig. 1, el. 150), having control signals as outputs to the cryptographic circuit, the control signals causing the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks, e.g. the block selector randomly selects data blocks—an internally permuted order-- in read buffer for cryptographic processing by the cryptographic engine (Para. 25), wherein the randomizing of the processing order of the data blocks provides resistance to side-channel analysis techniques (Para. 15); the blocks associated with READ #1 are processed in an order that is a random permutation of the order they were copied into the read buffer (Para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the integrated circuit having block cipher side-channel attack mitigation; and the control signals causing the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks, using the known method of enabling the block selector to randomly select data blocks in read buffer for cryptographic processing by the cryptographic engine, wherein the randomizing of the processing order of the data blocks provides resistance to side-channel analysis techniques, as taught by Leiserson, in combination with the system of an integrated circuit that utilizes a block cipher AES mode without feedback of Lee, for the purpose of providing resistance to side-channel analysis techniques (Leiserson-Para. 15).

Regarding claim 2, Lee in view of Leiserson teaches the integrated circuit of claim 1, wherein the block cipher AES mode comprises an AES counter (CTR) mode or an AES electronic codebook (ECB) mode, e.g. wherein the algorithm may be an AES electronic code book (ECB) mode or a counter (CTR) mode (Lee-Para. 49).

Regarding claim 3, Lee in view of Leiserson teaches the integrated circuit of claim 1, wherein the internally permuted order comprises an order generated using one or more random number generators, e.g. the random selection may be based on one or more random numbers generated by the random number generator 151 or a random number generator external to the cryptographic processor (Leiserson-Fig. 1, el. 151; Para. 25).

Regarding claim 5, Lee in view of Leiserson teaches all elements of claim 1.
Lee does not clearly teach the integrated circuit of claim 1, wherein sequential data blocks are grouped into a plurality of sequential subsets of data blocks.
Leiserson further teaches wherein sequential data blocks are grouped into a plurality of sequential subsets of data blocks, e.g. the block selector may randomly select data blocks among a group of data blocks have been selected and then proceed to a second group and start randomly selecting from among that group, wherein these data block groups corresponds to sets of data blocks that are received in response to a single read request sent to the memory system (Leiserson-Para. 26), wherein blocks of data A-H are sequentially stored in the memory system with A-D in the first group and E-H in the second group (Leiserson-Fig. 2A; Para. 32, 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein sequential data blocks are grouped into a plurality of sequential subsets of data blocks, as taught by Leiserson, using the same motivation as in claim 1.

Regarding claim 6, Lee in view of Leiserson teaches all elements of claim 5.
Lee does not clearly teach the integrated circuit of claim 5, wherein the control signals cause the cryptographic circuit to perform the cryptographic operations in sequence for the sequential subsets of data blocks with data blocks within each subset having an internally permuted order.
Leiserson further teaches wherein the control signals cause the cryptographic circuit to perform the cryptographic operations in sequence for the sequential subsets of data blocks with data blocks within each subset having an internally permuted order, e.g. the block selector may randomly select data blocks among a group of data blocks until all of the data blocks in the group have been selected and then proceed to a second group and start randomly selecting from among that group, wherein these data block groups corresponds to sets of data blocks that are received in response to a single read request sent to the memory system (Leiserson-Para. 26), wherein blocks of data A-H are sequentially stored in the memory system with A-D in the first group READ #1 and E-H in the second group READ #2 (Leiserson-Fig. 2A; Para. 32, 33); the blocks associated with READ #1 and READ #2 are processed in an order that is a random permutation of the order they were copied into the read buffer (Para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the control signals cause the cryptographic circuit to perform the cryptographic operations in sequence for the sequential subsets of data blocks with data blocks within each subset having an internally permuted order, as taught by Leiserson, using the same motivation as in claim 1.

Regarding claim 7, Lee in view of Leiserson teaches all elements of claim 1.
Lee does not clearly teach the integrated circuit of claim 1, further comprising a first buffer configured to store ciphertext data blocks having a sequential order and a second buffer configured to store plaintext data blocks having a sequential order.
Leiserson further teaches a first buffer, i.e. a write buffer (Leiserson-Fig. 1, el. 131; Fig. 2A, el. 231), configured to store ciphertext data blocks having a sequential order and a second buffer, i.e. a read buffer (Leiserson-Fig. 1, el. 130; Fig. 2A, el. 230), configured to store plaintext data blocks having a sequential order, e.g. read data—plaintext data blocks-- returned from the memory system is written into the read buffer by cryptographic processor (Leiserson-Para. 19); processed data—ciphertext data-- are stored in write buffer (Leiserson-Para. 29); data blocks A-H stored in the read buffer and data blocks Ac-Hc stored in write buffer (Leiserson-Fig. 2A, el. 230, 231; Para. 32, 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a first buffer configured to store ciphertext data blocks having a sequential order and a second buffer configured to store plaintext data blocks having a sequential order, as taught by Leiserson, using the same motivation as in claim 1.

Regarding claim 8, Lee in view of Leiserson teaches the integrated circuit of claim 7, wherein the cryptographic circuit is configured to perform at least one of a decryption of the ciphertext blocks to generate the plaintext data blocks or an encryption of the plaintext blocks to generate the ciphertext data blocks, e.g. the encryptor encrypts data transmitted from the CPU (Lee-Para. 48); writing, by the encryptor, encrypted data to the DRAM (Lee-Para. 94);
Also note Leiserson discloses cryptographically processing (encrypting or decrypting) data blocks (Leiserson-Para. 18, 36).

Regarding claim 9, Lee in view of Leiserson teaches the integrated circuit of claim 7, wherein at least one of the plaintext data blocks or the ciphertext data blocks are input to or output from the integrated circuit, e.g. writing, by the encryptor, encrypted data to the DRAM (Fig. 9, el. 210b-240b; Lee-Para. 94); 
Also note Leiserson discloses read data—plaintext data blocks-- returned from the memory system is written into the read buffer by cryptographic processor (Leiserson-Fig. 2A, el. 260; Para. 19, 32); processed data—ciphertext data-- are stored in write buffer and written to the memory system (Leiserson-Fig. 2A, el. 260; Para. 29, 37), wherein the memory system is external to the cryptographic processor (Leiserson-Fig. 1, el. 110, 160).

Regarding claim 10, Lee in view of Leiserson teaches further comprising at least one of a radio or a network interface circuit configured to communicate with a network, e.g. the SoC includes a modem, wherein the modem may be implemented to perform wired and/or wireless communication with the outside (Lee-Fig. 9, el. 146; Para. 89).

Regarding claim 15, the claim is analyzed with respect to claim 1.

Regarding claim 16, the claim is analyzed with respect to claim 2.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Regarding claim 18, the claim is analyzed with respect to claims 5 and 6.

Regarding claim 19, the claim is analyzed with respect to claim 7.

Regarding claim 20, the claim is analyzed with respect to claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Leiserson and further in view of He (US 2012/0027198 A1).
Regarding claim 4, Lee in view of Leiserson teaches all elements of claim 1.
Lee in view of Leiserson does not clearly teach the integrated circuit of claim 1, wherein the internally permuted order comprises one or more pre-configured permutated orders.
He teaches wherein the internally permuted order comprises one or more pre-configured permutated orders, e.g. to obtain ciphertext C, the encoder permutates all symbols in M according to predefined ordering information (Para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Leiserson to include wherein the internally permuted order comprises one or more pre-configured permutated orders, using the known method of obtaining ciphertext C, by permutating all symbols in M according to predefined ordering information, as taught by He, in combination with the permutation method of Lee in view of Leiserson, for the purpose of reducing the amount of time required to perform the permutation by using predefined ordering information and enabling the system to more easily reverse the permutation.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Leiserson and further in view of Choudhary et al. (US 2020/0313923 A1).
Regarding claim 11, Lee teaches a…device, e.g. an integrated circuit/System On a Chip (SoC) (Fig. 1, el. 100; Fig. 9, el. 100b), comprising:
a cryptographic circuit, e.g. on-the-fly encryptor (Fig. 1, el. 120; Fig. 9, el. 120b), configured to perform cryptographic operations in a block cipher advanced encryption standard (AES) mode without feedback on at least one of the ciphertext data blocks or the plaintext data blocks, e.g. the encryptor encrypts data using an encryption algorithm (Para. 48), wherein the algorithm may be an AES electronic code book (ECB) mode or a counter (CTR) mode (Para. 49); and 
a controller, e.g. a CPU (Fig. 1, el. 110; Fig. 9, el. 100b), having control signals as outputs to the cryptographic circuit, the control signals causing the cryptographic circuit to perform the cryptographic operations…, e.g. the encryptor encrypts data transmitted from the CPU (Para. 48);
wherein the modem, iRAM…the cryptographic circuit, and the controller are integrated within an integrated circuit, e.g. the SoC includes a modem, iRAM, on-the-fly encryptor, and CPU, wherein the modem may be implemented to perform wired and/or wireless communication with the outside (Fig. 9, el. 110b, 120b, 141, 146; Para. 89); and 
wherein at least one of the plaintext data blocks or the ciphertext data blocks are input to or output from the integrated circuit, e.g. writing, by the encryptor, encrypted data to the DRAM (Fig. 9, el. 210b-240b; Para. 94).
Lee does not clearly teach an internet-of-things (IoT) device, comprising:   a radio coupled to an antenna to communicate with a network; a first buffer configured to store ciphertext data blocks having a sequential order; a second buffer configured to store plaintext data blocks having a sequential order; the control signals causing the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks; and wherein the radio, the first buffer, the second buffer, the cryptographic circuit, and the controller are integrated within an integrated circuit.
Leiserson teaches a…device, e.g. a cryptographic processor (Fig. 1, el. 110), wherein the processor may be included on a single die or on a system on a chip (SoC) (Para. 22), comprising:
a first buffer, i.e. a write buffer (Fig. 1, el. 131; Fig. 2A, el. 231), configured to store ciphertext data blocks having a sequential order, e.g. processed data—ciphertext data-- are stored in write buffer (Para. 29); data blocks A-H stored in the read buffer and data blocks Ac-Hc stored in write buffer (Fig. 2A, el. 230, 231; Para. 32, 36); 
a second buffer, i.e. a read buffer (Fig. 1, el. 130; Fig. 2A, el. 230), configured to store plaintext data blocks having a sequential order, e.g. read data—plaintext data blocks-- returned from the memory system is written into the read buffer by cryptographic processor (Para. 19); 
a cryptographic circuit, i.e. a cryptographic engine (Fig. 1, el. 111), configured to perform cryptographic operations in a block cipher advanced encryption standard (AES) mode…on at least one of the ciphertext data blocks or the plaintext data blocks, e.g. the cryptographic engine performs cryptographic processing using an AES block cipher (Para. 18); and 
a controller, e.g. a block selector (Fig. 1, el. 150), having control signals as outputs to the cryptographic circuit, the control signals causing the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks, e.g. the block selector randomly selects data blocks—an internally permuted order-- in read buffer for cryptographic processing by the cryptographic engine (Para. 25), wherein the randomizing of the processing order of the data blocks provides resistance to side-channel analysis techniques (Para. 15); the blocks associated with READ #1 are processed in an order that is a random permutation of the order they were copied into the read buffer (Para. 34); 
wherein…the first buffer, the second buffer, the cryptographic circuit, and the controller are integrated within an integrated circuit, e.g. the cryptographic processor includes the cryptographic engine, the block selector, the read buffer, and the write buffer, wherein the processor may be included on a single die or on a system on a chip (SoC) (Fig. 1, el. 110, 111, 130, 131, 150; Para. 22); and 
wherein at least one of the plaintext data blocks or the ciphertext data blocks are input to or output from the integrated circuit, read data—plaintext data blocks-- returned from the memory system is written into the read buffer by cryptographic processor (Leiserson-Fig. 2A, el. 260; Para. 19, 32); processed data—ciphertext data-- are stored in write buffer and written to the memory system (Leiserson-Fig. 2A, el. 260; Para. 29, 37), wherein the memory system is external to the cryptographic processor (Leiserson-Fig. 1, el. 110, 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a first buffer configured to store ciphertext data blocks having a sequential order; a second buffer configured to store plaintext data blocks having a sequential order; the control signals causing the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks; and wherein the first buffer, the second buffer, the cryptographic circuit, and the controller are integrated within an integrated circuit, using the known method of enabling the block selector to randomly select data blocks in read buffer for cryptographic processing by the cryptographic engine, wherein the randomizing of the processing order of the data blocks provides resistance to side-channel analysis techniques, as taught by Leiserson, in combination with the system of an integrated circuit that utilizes a block cipher AES mode without feedback of Lee, for the purpose of providing resistance to side-channel analysis techniques (Leiserson-Para. 15).
Lee in view of Leiserson does not clearly teach an internet-of-things (IoT) device, comprising:  a radio coupled to an antenna to communicate with a network; and wherein the radio, the first buffer, the second buffer, the cryptographic circuit, and the controller are integrated within an integrated circuit.
Choudhary teaches an internet-of-things (IoT) device, e.g. an Internet of Things (IoT) device (Fig. 15, el. 1500; Para. 90), comprising: 
a radio coupled to an antenna to communicate with a network, e.g. the device includes a transceiver that is connected to an antenna (Fig. 15, el. 1540, 1542; Para. 86, 90); and
wherein the radio, a memory,…and the controller are integrated within an integrated circuit, e.g. the IoT device is included in a system-on-chip device, wherein the SoC includes a processor—controller--, a memory, and the transceiver—radio-- (Fig. 15, el. 106, 108, 1522, 1540; Para. 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Leiserson to include an internet-of-things (IoT) device, comprising:  a radio coupled to an antenna to communicate with a network; and wherein the radio, the first buffer, the second buffer, the cryptographic circuit, and the controller are integrated within an integrated circuit, using the known method of including a system-on-chip device in an IoT device, wherein the SoC includes a processor, a memory, and the transceiver, wherein the transceiver is coupled to an antenna, as taught by Choudhary, in combination with the integrated circuit system of Lee in view of Leiserson, for the purpose of providing enhanced communication capabilities for the integrated circuit device.

Regarding claim 12, Lee in view of Leiserson in view of Choudhary teaches the IoT device of claim 11, wherein the block cipher AES mode comprises an AES counter (CTR) mode or an AES electronic codebook (ECB) mode, e.g. wherein the algorithm may be an AES electronic code book (ECB) mode or a counter (CTR) mode (Lee-Para. 49).

Regarding claim 13, Lee in view of Leiserson in view of Choudhary teaches all elements of claim 11.
Lee does not clearly teach the IoT device of claim 11, wherein sequential data blocks are grouped into a plurality of sequential subsets of data blocks.
Leiserson further teaches wherein sequential data blocks are grouped into a plurality of sequential subsets of data blocks, e.g. the block selector may randomly select data blocks among a group of data blocks have been selected and then proceed to a second group and start randomly selecting from among that group, wherein these data block groups corresponds to sets of data blocks that are received in response to a single read request sent to the memory system (Leiserson-Para. 26), wherein blocks of data A-H are sequentially stored in the memory system with A-D in the first group and E-H in the second group (Leiserson-Fig. 2A; Para. 32, 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein sequential data blocks are grouped into a plurality of sequential subsets of data blocks, as taught by Leiserson, using the same motivation as in claim 11.

Regarding claim 14, Lee in view of Leiserson in view of Choudhary teaches all elements of claim 13.
Lee does not clearly teach the IoT device of claim 13, wherein the control signals cause the cryptographic circuit to perform the cryptographic operations in sequence for the sequential subsets of data blocks with data blocks within each subset having an internally permuted order.
Leiserson further teaches wherein the control signals cause the cryptographic circuit to perform the cryptographic operations in sequence for the sequential subsets of data blocks with data blocks within each subset having an internally permuted order, e.g. the block selector may randomly select data blocks among a group of data blocks until all of the data blocks in the group have been selected and then proceed to a second group and start randomly selecting from among that group, wherein these data block groups corresponds to sets of data blocks that are received in response to a single read request sent to the memory system (Leiserson-Para. 26), wherein blocks of data A-H are sequentially stored in the memory system with A-D in the first group READ #1 and E-H in the second group READ #2 (Leiserson-Fig. 2A; Para. 32, 33); the blocks associated with READ #1 and READ #2 are processed in an order that is a random permutation of the order they were copied into the read buffer (Para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include wherein the control signals cause the cryptographic circuit to perform the cryptographic operations in sequence for the sequential subsets of data blocks with data blocks within each subset having an internally permuted order, as taught by Leiserson, using the same motivation as in claim 11.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bar-El et al. (US 10,454,674 B1)—Bar-El discloses a system wherein an IoT device may include a Wi-Fi transceiver (Col. 20, line 44-Col. 21, line 14).  Bar-El also discloses encryption using AES ECB (Col. 10, lines 5-10).

Pedersen (US 9,832,022 B1)—Pedersen discloses a programmable integrated circuit that performs encryption of data using AES counter mode (Col. 5, lines 10-22; Col. 7, lines 47-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08 July 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498